Case 14-07942-RLM-13          Doc 37    Filed 06/13/16     EOD 06/13/16 15:13:52         Pg 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT DISTRICT OF IN
                                INDIANAPOLIS DIVISION

In re: RANDALL WILLIAM PUTNAM                §       Case No. 14-07942
                                             §
                                             §
              Debtor(s)                      §
          CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Ann M. Delaney, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 08/25/2014.

       2) The plan was confirmed on 01/30/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 02/18/2016.

       6) Number of months from filing or conversion to last payment: 17.

       7) Number of months case was pending: 21.

       8) Total value of assets abandoned by court order: $220,000.00.

       9) Total value of assets exempted: $20,325.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
Case 14-07942-RLM-13          Doc 37    Filed 06/13/16    EOD 06/13/16 15:13:52        Pg 2 of 4




Receipts:
       Total paid by or on behalf of the debtor(s)           $ 12,600.00
       Less amount refunded to debtor(s)                         $ 59.01
NET RECEIPTS                                                                     $ 12,540.99



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                  $ 3,800.00
       Court Costs                                               $ 58.59
       Trustee Expenses & Compensation                          $ 648.87
       Other                                                       $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                  $ 4,507.46

Attorney fees paid and disclosed by debtor(s):                  $ 200.00



Scheduled Creditors:
Creditor                                        Claim        Claim       Claim    Principal    Interest
Name                          Class         Scheduled     Asserted    Allowed         Paid        Paid
LYNCH & BELCH, P.C.           Lgl            4,000.00     3,800.00    3,800.00    3,800.00        0.00
SANTANDER CONSUMER USA INC, Sec             16,822.00    16,670.71   16,670.71      504.66        0.00
CONSOLIDATED RESORTS IN       Sec              382.77          NA          NA         0.00        0.00
DIAMOND RESORTS FS            Sec           16,164.00          NA          NA         0.00        0.00
WELLS FARGO                   Sec           81,137.46    85,188.88   85,188.88        0.00        0.00
WELLS FARGO HOME MORTGAGE Sec               78,931.00          NA          NA         0.00        0.00
INDIANA DEPT OF REVENUE (N-R) Pri            5,042.47     2,275.53    2,105.60    2,105.60        0.00
INDIANA DEPT OF REVENUE (N-R) Uns                0.00         0.00      169.93      169.93        0.00
DIAMOND RESORTS FS            Sec            4,495.00          NA          NA         0.00        0.00
CREDIT FIRST N A              Uns                0.00       992.86      992.86      992.86        0.00
PORTFOLIO RECOVERY            Uns                0.00     2,374.81    2,374.81    2,374.81        0.00
PORTFOLIO RECOVERY            Uns                0.00       918.47      918.47      918.47        0.00
BASS & ASSOCIATES, P C        Uns                0.00       967.20      967.20      967.20        0.00
ANN M DELANEY, NOTICING COSTS Adm                0.00         0.00        0.00       58.59        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-07942-RLM-13          Doc 37   Filed 06/13/16    EOD 06/13/16 15:13:52   Pg 3 of 4




Summary of Disbursements to Creditors:

                                               Claim              Principal         Interest
                                               Allowed            Paid              Paid
Secured Payments:
       Mortgage Ongoing                             $ 0.00             $ 0.00           $ 0.00
       Mortgage Arrearage                           $ 0.00             $ 0.00           $ 0.00
       Debt Secured by Vehicle                      $ 0.00             $ 0.00           $ 0.00
       All Other Secured                     $ 101,859.59           $ 504.66            $ 0.00
TOTAL SECURED:                               $ 101,859.59           $ 504.66            $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00             $ 0.00           $ 0.00
        Domestic Support Ongoing                    $ 0.00             $ 0.00           $ 0.00
        All Other Priority                     $ 2,105.60         $ 2,105.60            $ 0.00
TOTAL PRIORITY:                                $ 2,105.60         $ 2,105.60            $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 5,423.27         $ 5,423.27            $ 0.00



Disbursements:

       Expenses of Administration              $ 4,507.46
       Disbursements to Creditors              $ 8,033.53

TOTAL DISBURSEMENTS:                                             $ 12,540.99




UST Form 101-13-FR-S (9/1/2009)
Case 14-07942-RLM-13           Doc 37      Filed 06/13/16      EOD 06/13/16 15:13:52          Pg 4 of 4




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 06/13/2016                        By: /s/Ann M. DeLaney
                                                Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
